Citation Nr: 1535237	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder cuff repair, status-post surgery with degenerative changes. 

2.  Entitlement to an initial compensable evaluation for scars, post-operative right shoulder. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to February 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in relevant part, granted service connection for left shoulder cuff repair, status-post surgery with degenerative changes (left shoulder disability) and assigned a 20 percent evaluation effective August 31, 2009; and scars, post-operative right shoulder (right shoulder scar) and assigned a non-compensable evaluation effective October 30, 2007.  The Veteran filed a notice of disagreement (NOD) as to each of these issues and statements of the case (SOC) were issued in November 2010 (right shoulder scars) and November 2012 (left shoulder disability), and the Veteran filed a VA Form 9 in December 2012.  These issues have been perfected for appeal and are properly before the Board.  

The Board notes that the RO issued supplemental statements of the case (SSOC) on October 14, 2014, which addressed the issue of increased rating claims for left shoulder disability and right shoulder scar, and TDIU; and on October 28, 2014, which addressed the issues of increased evaluations for left shoulder disability and right shoulder scar, as well as increased evaluations for recurrent dislocation of right shoulder post-operative status post surgeries x2 with corticated ossicle inferior (right shoulder disability), and hearing loss disability; and a TDIU.  However, the RO never addressed the increased rating issues of right shoulder disability or hearing loss, or a TDIU in an SOC.  

As to right shoulder disability, in an October 2014 rating decision, the RO continued a non-compensable evaluation for bilateral hearing loss disability and denied a TDIU, and also proposed to reduce the disability evaluation from 30 percent to 20 percent.  In an October 2014, the Veteran filed an NOD with the October 2014 rating decision only as it pertained to the right shoulder disability.  Because the rating decision only proposed to reduce the reduction and a rating decision has not been issued reducing the evaluation, the issue is not yet ripe before the Board.  

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued an SOC addressing the issue. 

Finally, as to an increased evaluation for hearing loss disability, the Board notes that the issue has not been properly perfected for appeal.  There is no NOD or SOC with regard to the issue, and an SSOC cannot be used "to announce decisions by the [AOJ] on issues not previously addressed in the Statement of the Case." 38 C.F.R. 
§ 19.31(a) (2014).  Therefore, the Board does not have jurisdiction over the issue and will not be addressed herein. 

On his VA Form 9, the Veteran requested a central office hearing.  A hearing was subsequently scheduled for him in April 2015.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2014).  

In October 2014, additional evidence was added to the record.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in response to a Board inquiry, in June 2015 the Veteran indicated that he was waiving his right to have his case remanded to the AOJ for review of the additional evidence.  Thus, the Board will consider the newly submitted evidence in the first instance.  38 C.F.R. §§ 19.37, 20.1304 (2014).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of peripheral neuropathy of the upper extremities has been raised by the record in a December 2011 VA examination (and was also addressed by the RO in a November 2011 notification letter) but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left shoulder disability has been manifested by pain, weakness, guarding of movement, and flexion and abduction limited at most to 60 degrees.

2.  The Veteran's right shoulder scars are superficial and nonlinear and do not measure 144 square inches (929 sq. cm) or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for left shoulder cuff repair, status-post surgery with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.71a Diagnostic Code 5201 (2014).

2.  The criteria for an initial compensable evaluation for scars, post-operative right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.7, 4.31, 4.118, Diagnostic Codes 7800-7805 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2009 and November 2011, prior to the February 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claims of service connection for left shoulder disability and right shoulder scars.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined in 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

As noted above, the Veteran failed to appear for his schedule Board hearing.  Therefore, the duties to notify and assist have been met.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Left Shoulder

The Veteran essentially contends that his left shoulder disability is more disabling than contemplated by the current 20 percent disability evaluation.  Throughout the period on appeal, the Veteran has been in receipt of temporary 100 percent evaluations based on surgical or other treatment necessitating convalescence during the following periods:  August 31, 2009 to November 30, 2009, March 4, 2011 to June 30, 2011, February 6, 2013 to May 31, 2013.  Therefore, the Board will consider whether an evaluation in excess of 20 percent is warranted for the periods when he was not in receipt of a 100 percent evaluation.  

The Veteran's left shoulder disability has been evaluated under Diagnostic Codes 5299-5201 (limitation of motion of the shoulder).  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  

Under Diagnostic Code 5201, limitation of motion of the arm on the minor side will be assigned a 30 percent rating where motion is limited to 25 degrees from the side, a 20 percent rating is warranted where motion is limited to midway between the side and shoulder level on the minor side, and a 20 percent rating is warranted where motion is limited to the shoulder level on the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  As the Veteran is right side dominant, the minor side will be analyzed. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

A February 2009 private treatment record noted that the Veteran had good rotator cuff strength, stiff range of motion, and inability to flex past 120 degrees.  He was strong when the clinician resisted him with rotator cuff strength testing and tender over the AC (acromioclavicular) joint area.  The clinician indicated recurrent left AC joint pain after distal clavicle excision, which could just have been some soft tissue.  

A January 2010 private treatment record noted tenderness.  

On VA examination in September 2010 VA, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability,  tenderness, and pain.  He denied locking, deformity, drainage, effusion, subluxation, or dislocation; but endorsed flare-ups as often as once a day lasting 
for a day with a severity level of eight out of ten.  The flare-ups were precipitated by physical activity and alleviated by rest.  During the flare-ups, he experienced 
pain and limitation of motion of the joint.  As a result of his left shoulder surgery in 1978, he had residuals of pain and stiffness, but there was no incapacitation in the past 12 months.  

On evaluation, the examiner noted that there was guarding of movement but without signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity malalignment, drainage, subluxation, or ankylosis.  Range of motion was as follows:  flexion to 180 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees with pain beginning at the end points of each movement.  Repetitive range of motion was possible without any additional degree of limitation but there was additional degree of limitation in abduction of 10 degrees.  After repetitive use, the joint function was additionally limited by the following: pain and lack of endurance, with lack of
endurance having the major functional impact.   The joint function was not additionally limited by the following after repetitive use:  fatigue, weakness, and incoordination.  Testing showed degenerative arthritic changes.  The diagnosis was left shoulder rotator cuff repair associated with recurrent dislocation of the right shoulder post-operative status post surgeries times two with scars with corticated ossicle inferior to the glenoid with degenerative changes of the left shoulder.  

On VA examination in October 2011, the Veteran's left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  The Veteran demonstrated the following left shoulder range of motion:  flexion to 90 degrees, abduction to 70 degrees, external rotation to 35 degrees, and internal rotation to 90 degrees with pain beginning at the end points of each movement.  Repetitive range of motion was possible without any additional degree of limitation and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  

In December 2011, the Veteran was afforded a peripheral neuropathy examination for which his subjective symptoms were tingling and numbness.  His symptoms included moderate intermittent pain in the left upper extremity.  Reflex evaluation showed that biceps, triceps, and brachioradialis was hypoactive (1+), and he did not have muscle atrophy.  Sensory evaluation to light touch was normal for all dermatomes, and he did not have any trophic changes.  Motor function was abnormal with findings of upper extremity weakness 4/5.  The Veteran did not require assistive devices, and due to a peripheral nerve condition there was no functional impairment of his left shoulder such that no effective function remained other than which would be equally served by an amputation with prosthesis.  Limitation of motion of the shoulder with impingement and surgical scars was noted.  The examiner indicated that the Veteran did not have any symptoms or examination findings of upper extremity peripheral neuropathy.  He later however noted left upper extremity peripheral neuropathy related to overcompensation of left shoulder for right shoulder, and left shoulder rotator cuff repair associated with recurrent dislocation.  The examiner concluded that left shoulder rotator cuff repair was done in 2009 due to overuse due to overcompensation of the right shoulder, and the subsequent peripheral neuropathy of the left arm was due to multiple left shoulder surgeries, and the history of left shoulder surgeries would result in repeated trauma to neurovascular area of the lefts shoulder.  He found that the current diagnosis was at least as not service related because medically there was a pathophysiological relationship between the two conditions.  

In January 2013, a VA clinician noted that range of motion was as follows:  forward flexion and abduction from 0 to 85 degrees, external rotation from 0 to 35 degrees. Internal rotation was belt line mid-axilla.  Hoffman's test was negative.  AC joint was grossly nontender to palpation.  

A July 2013 VA treatment record noted that left shoulder range of motion as follows:  forward flexion from 0 to 130 to 150 degrees, abduction from 0 to 105 to 110 degrees, and external rotation from 0 to 50 degrees.  Muscle strength was 5/5 and there was no gross atrophy.

An October 2013 VA treatment record noted tenderness in the shoulder joints without effusion or erythema.

A February 2014 VA clinician noted that the left shoulder was tender to palpation over the AC joint and clavicle.  Range of motion was forward flexion from 0 to 90 degrees, abduction from 0 to 90 degrees, external rotation from 0 to 50 degrees, and internal rotation was to the hip.  He was neurovascularly intact.  

The July 2014 VA examination report noted bilateral impingement and rotator cuff tear.  Range of motion was as follows:  flexion and abduction ended at 60 degree, internal rotation ended at 40 degrees, external rotation ended at 45 degrees, passive forward flexion was to 45 degrees, and passive abduction was to 60 degrees.  There was pain with any passive motion of the shoulder and with repetitive active motion.  The Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation of range of motion testing.  He had functional loss/impairment/additional limitation on repetitive-use:  less movement than normal, weakened movement, excess fatigability, and pain on movement.  Additionally, he had localized tenderness/pain on palpation of joints, and guarding of the left shoulder.  On muscle strength testing, shoulder abduction and forward flexion were both rated as active movement against some resistance.  The examiner also observed that there was no ankylosis.  As to rotator cuff conditions, Hawkins' Impingement Test, Empty-can Test, External Rotation/Infraspinatus strength test, and Lift-Off Subscapularis Test were all positive indicating possible rotator cuff tendinopathy or tear.  It was also noted that there was no history of mechanical symptoms or recurrent dislocation but crank apprehension and relocation test was positive indicative of shoulder instability.  The Veteran had an AC joint condition or impairment of the clavicle/scapula in the form of previous resection of the left AC joint, there was tenderness on palpation of the AC joint, and cross-body adduction test was positive indicating possible acromioclavicular joint pathology.  His left shoulder disability did not result in functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  MRI testing showed early glenohumeral arthritis changes related to rotator cuff disease.  

A September 2014 VA clinician noted that the Veteran had painful crepitus during range of motion testing.    

Based on the evidence, the Board finds that an evaluation in excess of the current 20 percent rating is not warranted for the left shoulder disability.  There is no indication that the Veteran's left shoulder motion is limited to 25 degrees from the side.  Rather, the reported ranges of motion of the left shoulder reflect flexion and abduction is limited at most to 60 degrees, which is not commensurate with the criteria for a higher evaluation.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 20 disability evaluation under Diagnostic Codes 5201.  While there was a 10 degree additional loss in range of motion on repetitive testing in September 2010, this is not sufficient to meet the next higher criteria.  Furthermore, the record consistently shows that the Veteran has not had any additional limitation in range of motion testing thereafter.  In any case, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, VA examination reports showed that on repetitive motion there was pain but no additional limitation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent.

The Board has also considered other potentially applicable diagnostic codes.   While neurological symptoms have been noted, the Board has referred the issue to the AOJ for appropriate action.  The evidence cited above does not show muscle atrophy or weakness to warrant evaluation under the applicable codes pertaining to muscles.  Additionally, while the Veteran has impairment of the clavicle/ scapula, the relevant criteria do not provide an evaluation in excess of his current 20 percent evaluation.  Therefore, a higher evaluation is not warranted under this code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Furthermore, the Veteran's left shoulder disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  In this case, without medical evidence of any ankylosis of the scapulohumeral articulation or impairment of the humerus there is no basis for evaluation of the disability under Diagnostic Codes 5200 or 5202.  See 38 C.F.R. 
§ 4.71a.  

Accordingly, the Board finds that an evaluation in excess of 20 percent for left shoulder disability is not warranted for the entire appeal period. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Scars

The Veteran essentially contends that his right shoulder scars are most disabling than contemplated by the current non-compensable evaluation. 

The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, prior to the Veteran's claim for service connection, therefore only the new regulations apply to his claim.  

The Veteran's post-operative right shoulder scars are evaluated under Diagnostic Code 7805 which provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118. 

Scars are rated under Codes 7800-7805.  Id.   Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  Id. 

Diagnostic 7801 contemplates scars that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage. As discussed below, the Veteran's scars are all linear and do not involve underlying soft tissue damage, so a compensable rating is not available under this code.  

Diagnostic Code 7802 contemplates scars that are superficial and nonlinear.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches (929 sq. cm) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  This is the most applicable code to the Veteran's scars and is discussed in detail below. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.  There is no indication that the scars are unstable or painful, and thus this code is inapplicable.  

An October 2007 VA examination report showed noted two shoulder scars, one measuring 7 cm by 0.5 cm and the other measuring 15 cm by 1.5 cm.  Both scars were noted to be disfiguring, hyperpigmented, less than six square inches, and without tenderness, ulceration, adherent, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  

The September 2010 VA examination report showed that there were three shoulder scars.  The first one was located on the front of the right shoulder and measured 13 cm by 0.3 cm, the second one was on top of the right shoulder and measured 7 cm by 0.2 cm, and the third scar was located on the back of the right shoulder and measured 1 cm by 0.2 cm.  All of the scars were linear and were not painful on examination.  The scars were superficial without skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  Additionally, they were not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scars.

On examination in September 2011, the Veteran reported that his scars resulted in pain and skin breakdown, irritation, and limitation (hard to move).  The examiner noted scars located on the right shoulder measuring 2 cm by 1.5 cm, 4 cm by 1 cm, and 16 cm by 1 cm.  They were all linear scar, not painful on examination, and without skin breakdown.  They were superficial scars without underlying tissue damage,  inflammation, edema, or keloid formation.  Additionally, they were not disfiguring nor limited the Veteran's motion; and there was no limitation of function due to the scars.  The diagnosis was scars, post-operative right shoulder.  

The December 2011 peripheral neuropathy examiner noted the existence of scars related to the peripheral nerve condition.  The scars were not painful, unstable, or having a total of all related scars greater than 39 square cm (6 square inches).  

A February 2014 VA treatment record noted that right shoulder scars were well- healed.  

On VA examination in July 2014, the examiner noted that the Veteran had scars related to his shoulder but that none of the scars were painful, unstable, or had a total are greater than 39 square cm (6 square inches).  

VA treatment records dated throughout the appeal noted well-healed right shoulder scars. 

Based on the evidence, the Board finds that a compensable evaluation for the Veteran's right shoulder scars is not warranted.  As noted above, the most applicable Diagnostic Code is 7802 which contemplates a compensable rating for a superficial and nonlinear scar that is in an area or areas of 144 square inches (929 sq. cm) or greater.  In this case, while the scar measurements have not been exact throughout the appeal, even taking into account the biggest measurements given, none of them closely approximate 929 sq. cm.  Therefore, the criteria for a higher rating is not met for any time during the appeal period.  See Fenderson, supra. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on extra-schedular bases.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the Veteran's primary complaints of left shoulder pain, weakness, tenderness, and decreased range of motion; and well-healed non-painful right shoulder scars are contemplated in the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for left shoulder cuff repair, status-post surgery with degenerative changes is denied. 

Entitlement to an initial compensable evaluation for scars, post-operative right shoulder is denied. 


REMAND

As to the claim for a TDIU, while the Veteran has been afforded examinations for his various service-connected disabilities during the appeal period, he has not been provided a VA social and industrial survey to ascertain the aggregate impact of his service-connected disabilities on his ability to work.  On remand, he should be afforded such an examination.  Additionally, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his disabilities, not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


